 Case 2:19-cv-00329-GMN-EJY Document 87 Filed 08/25/20 Page 1 of 3



     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                                   JOINT STIPULATION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,                    TIME FOR RESPONSE TO THIRD-
24   LLC; a Nevada limited liability company         PARTY COMPLAINT AND
     (doing business as “Razaghi Healthcare”),       COUNTERCLAIMS
25   AHMAD R. RAZAGHI; individually, TAUSIF
26   HASAN; individually, DOES 1-10;           (FIRST REQUEST)

27                              Defendants.
28

                                                 2
 Case 2:19-cv-00329-GMN-EJY Document 87 Filed 08/25/20 Page 2 of 3



             Pursuant to Federal Rule of Civil Procedure 6(b)(1) and the Court’s Local Rule of Civil
 1
 2   Practice 7-2, Counter-Defendant (Navajo Health Foundation – Sage Memorial Hospital, Inc.),

 3   Third-Party Defendants (Christi El-Meligi and Netrisha Dalgai) and Counter-Claimant (Razaghi
 4
     Development Company, LLC or “RDC”)) hereby stipulate to permit Counter-Defendant and
 5
     Third-Party Defendants additional time, to and until September 4, 2020, to respond to the Third-
 6
 7   Party Complaint and Counterclaims asserted by RDC. The parties respectfully request the

 8   Court approve this stipulation. This is the parties’ first stipulation for the purpose set forth
 9   herein. In requesting the Court approve this stipulation, the parties rely upon the following:
10
                    1.   Counter-Claimant RDC filed a Third-Party Complaint and Counterclaim on
11
     July 23, 2020. See ECF No. 67.
12
13                  2. The parties have communicated regarding this matter. Counsel (Paul S.

14   Padda, Esq.) for Third-Party Defendants and the Counter-Defendant has explained to RDC
15   counsel that, due to competing case commitments, additional time will be needed to respond to
16
     the Third-Party Complaint and Counterclaim. Specifically, undersigned counsel Paul S. Padda
17
     (who is taking the lead on this matter for the responding parties) will be required in the
18
19   upcoming week to respond to discovery in two other civil matters and prepare a complaint for

20   filing in a significant civil rights case involving a wrongful death. Additionally, during the past
21
     week, undersigned counsel for the Third-Party Defendants and the Counter-Defendant was
22
     required to travel out of town for a business matter and was also required to prepare a response
23
24   to a dispositive motion in a state civil case. Given this schedule, undersigned counsel for the

25   responding parties has not had sufficient time to complete an appropriate response.
26   . . .
27
     . . .
28

                                                       2
 Case 2:19-cv-00329-GMN-EJY Document 87 Filed 08/25/20 Page 3 of 3



                   3. In light of the foregoing, the parties agree that additional time, up
 1
 2   to and including September 4, 2020, for Third-Party Defendants and Counter-Defendant to

 3   respond to RDC’s additional pleadings is appropriate.
 4
                   4. The parties respectfully request the Court approve this stipulation.
 5
 6
 7   /s/ Brian L. Bradford                                       /s/ Paul S. Padda
     _________________________                                   _________________________
 8   Pavneet S. Uppal, Esq.                                      Kathleen Bliss, Esq.
 9   Kris Leonhardt, Esq.                                        Paul S. Padda, Esq.
     Brian L. Bradford, Esq                                      David Stander, Esq.
10                                                               Douglass A. Mitchell, Esq.
     Counsel for Razaghi Development Company, LLC
11                                                               Counsel for Christi El-Meligi,
12   Dated: August 24, 2020                                      Netrisha Dalgai and Navajo Health
                                                                 Foundation – Sage Memorial
13                                                               Hospital, Inc.
14                                                               Dated: August 24, 2020
15
16                                                IT IS SO ORDERED:
17
18                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
19
20                                                          August 25, 2020
                                                  DATED: ______________________________
21
22
23
24
25
26
27
28

                                                    2
